DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 25, 2022 has been entered.

Response to Amendment
Due to applicant’s amendment filed on March 25, 2022, the claim objections and the 112(b) rejections in the previous office action (dated 12/27/2021), are hereby withdrawn. Claims 1, 4, 9, 11, 13, 20, 22, 25, 28-30, 38 and 40 have been amended, claims 2-3, 5-8, 10, 12, 15-16, 18-19, 21, 23-24, 31-32, 34-37, 39 and 41-48 have been cancelled, and claims 14, 17, 26-27 and 33 were previously presented. 
	Therefore, claims 1, 4, 9, 11, 13-14, 17, 20, 22, 25-30, 33, 38 and 40 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 9, 11, 13-14, 17, 20, 22, 25-30, 33, 38 and 40 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 1, Ln. 13, the phrase, “…the opposite outer surface…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. For instance, is the applicant encompassing “an opposite outer surface of the outer skin” (claim 1, Ln. 8) when referring to “the opposite outer surface” (of Ln. 13) or a different “opposite outer surface”? Further clarification is required. For the purpose of examination, examiner will treat “the opposite outer surface” (of Ln. 13) to be the same as “an opposite outer surface of the outer skin” (of Ln. 8) in the art rejection below; emphasis added.
	In claim 11, Ln. 1, the phrase, “…the inner surface…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. For instance, is the applicant encompassing “an inner surface of the inner skin” (claim 1, Ln. 6-7) or a different “inner surface”? Further clarification is required.  
	In claim 11, Ln. 4-5, the phrase, “…the opposite outer surface…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. For instance, is the applicant encompassing “an opposite outer surface of the outer skin” (claim 1, Ln. 8) when referring to “the opposite outer surface” (of Ln. 13) or a different “opposite outer surface”? Further clarification is required. 
	As for claims 4, 9, 11, 13-14, 17, 20, 22, 25-30, 33, 38 and 40, due to their dependencies from claim 1, they too have these deficiencies. 
Examiner's note: Applicant should carefully proofread all claims and make all necessary corrections. Furthermore, in view of the massive rejection under 35 USC 112, the invention as claimed could not be understood, and prior art could not be properly applied. However, to the extent that the invention could be understood as disclosed, a search has been conducted, and the following prior art is believed to be relevant.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 9, 13-14, 17, 25-28, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez et al. (US 8592014 – art of record; hereinafter Alvarez) in view of Wade (US 3846526 – art of record; hereinafter Wade).
Regarding claim 1, Alvarez teaches a hollow article embodiment (100; as shown in Figs. 1-4), the hollow article having an annular sidewall (102) and a base wall (104) defining a central hollow cavity, the annular sidewall having a top rim (106) and a bottom end (114), the annular sidewall comprising a sandwich structure of plastic material having inner (i.e. in the form of an inner sleeve (120); as shown in Alvarez Fig. 1) and outer (i.e. in the form of a support layer (110); as shown in Alvarez Fig. 1) skins and an integral expanded cellular foam layer therebetween (Alvarez Col. 3 Ln. 57 – Col. 4 Ln. 8), wherein at least a portion of the annular sidewall has an inner surface of the inner skin inclined at a first acute angle to a longitudinal axis of the hollow article and an opposite outer surface of the outer skin inclined at a second acute angle to the longitudinal axis of the hollow article (see annotated Alvarez Fig. 1 below), wherein the second acute angle is greater than the first acute angle, wherein the at least a portion of the annular sidewall has a thickness at an upper end of the sandwich structure which is greater than a thickness at a lower end of the sandwich structure (Alvarez Col. 3 Ln. 16 – Col. 5 Ln. 29).

    PNG
    media_image1.png
    963
    1018
    media_image1.png
    Greyscale

	Thus, Alvarez fails to teach wherein the opposite outer surface (of the outer skin) is undulating in a direction extending at least partly around the longitudinal axis of the hollow article.
	Wade is in the same field of endeavor as the claimed invention and Alvarez, which is a hollow article (i.e. an insulated container/cup). Wade teaches a hollow article embodiment (80 or 112; as shown in Figs. 4-6 and 8-11), the hollow article having an annular sidewall and a base wall defining a central hollow cavity, a top rim of the annular sidewall and a bottom end of the annular sidewall, wherein the annular sidewall comprises a sandwich structure of inner (82 or 120) and outer (84) skins and an integral expanded cellular foam layer therebetween, wherein at least a portion of the annular sidewall has an inner surface of the sandwich structure inclined at a first acute angle to a longitudinal axis of the hollow article and an opposite outer surface of the sandwich structure inclined at a second acute angle to the longitudinal axis of the hollow article, and wherein the opposite outer surface is undulating (see Wade Fig. 10) in a direction extending at least partly around the longitudinal axis of the hollow article (Wade Col. 6 Ln. 47 – Col. 9 Ln. 7).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the opposite outer surface (of Alvarez) with similar undulations (as taught by Wade) to enhance the overall gripping feature or structure of the overall hollow article.
Regarding claim 4, modified Alvarez as above further teaches wherein the annular sidewall has a circular circumference and the inner surface of the sandwich structure and the opposite outer surface of the sandwich structure are frustoconical (see Alvarez Fig. 1 or Wade Figs. 10-11).
Regarding claim 9, modified Alvarez as above further teaches wherein the undulating opposite outer surface of the sandwich structure defines a series of alternating peaks and troughs in a direction extending at least partly around the longitudinal axis of the hollow article (see Wade Figs. 10-11).
Regarding claim 13, modified Alvarez as above further teaches wherein the inner surface of the sandwich structure is non-undulating in a direction extending at least partly around the longitudinal axis of the hollow article (see Wade Fig. 11).
Regarding claim 14, modified Alvarez as above further teaches all the structural limitations as set forth in claim 1, except for wherein the second acute angle is from 0.1 to 1 degrees, from 0.1 to 0.5 degrees or from 0.1 to 0.25 degrees higher than the first acute angle.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the second acute angle (of Alvarez) is from 0.1 to 1 degrees, from 0.1 to 0.5 degrees or from 0.1 to 0.25 degrees higher than the first acute angle (of Alvarez) to adjust the sandwich structure and/or the overall sidewall structure, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, and that such modifications would have involved a mere change in the size of a component – a change in size is generally recognized as being within the level of ordinary skill in the art and since such a modification would have involved a mere change in the proportions of components – a change in proportion is generally recognized as being within the level of ordinary skill in the art. See MPEP §2144.04(IV)(A) or §2144.05(II)(A)
Regarding claim 17, modified Alvarez as above further teaches all the structural limitations as set forth in claim 1, except for wherein the first acute angle and the second acute angle are each within the range of from 3 to 10 degrees, from 5 to 8 degrees or from 5.5 to 7 degrees.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the first acute angle and the second acute angle are each within the range of from 3 to 10 degrees, from 5 to 8 degrees or from 5.5 to 7 degrees to adjust the sandwich structure and/or the overall sidewall structure, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, and that such modifications would have involved a mere change in the size of a component – a change in size is generally recognized as being within the level of ordinary skill in the art and since such a modification would have involved a mere change in the proportions of components – a change in proportion is generally recognized as being within the level of ordinary skill in the art. See MPEP §2144.04(IV)(A) or §2144.05(II)(A)
Regarding claim 25, modified Alvarez as above further teaches wherein an annular inwardly-directed shoulder is located at an interior surface of the annular sidewall defining an annular contact ring against which the outer surface of a nested cup is supported by point contact around the annular inwardly-directed shoulder (see Wade Figs. 8-9).
Regarding claim 26, modified Alvarez as above further teaches all the structural limitations as set forth in claims 1 and 25 (respectively), except for wherein the annular inwardly-directed shoulder has a curved inner edge having a radius of up to 0.3 mm, or from 0.1 to 0.3 mm.
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the curve inner edge of the annular inwardly-directed shoulder (of Alvarez) have a radius up to 0.3mm, or from 0.1 to 0.3mm to adjust the stacking feature of the hollow article, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, and that such modifications would have involved a mere change in the size of a component – a change in size is generally recognized as being within the level of ordinary skill in the art and since such a modification would have involved a mere change in the proportions of components – a change in proportion is generally recognized as being within the level of ordinary skill in the art. See MPEP §2144.04(IV)(A) or §2144.05(II)(A)
Regarding claim 27, modified Alvarez as above further teaches wherein the annular inwardly-directed shoulder is at or below an uppermost extremity of the sandwich structure (see Wade Figs. 8-10).
Regarding claim 28, modified Alvarez as above further teaches wherein the annular inwardly-directed shoulder defines a smooth, single annular ridge around the central hollow cavity (see Wade Figs. 8-9).
Regarding claim 40, modified Alvarez as above further teaches wherein: the annular sidewall has a thickness of from 0.5 to 4 mm, or from 1 to 3 mm; the annular sidewall, base wall, top rim of the annular sidewall and bottom end of the annular sidewall are an integral annular molding; and the hollow article is composed of a single recyclable thermoplastic polymer material which comprises: polyethylene (Wade Col. 5 Ln. 25-29).
Examiner’s note: Wade teaches the sheet (66) which forms the annular sidewall, base wall, top rim of the annular sidewall and bottom end of the annular sidewall having a thickness in the range of approximately 0.078 inches to 0.090 inches (i.e.  1.981 to 2.286 mm; Wade Col. 5 Ln. 66 – Col. 6 Ln. 5). The thickness disclosed by Wade falls within the claimed thickness range of 0.5 to 4mm, or from 1 to 3mm, specifically from 1.981 to 2.286 mm; emphasis added.  Due to this disclosure, examiner considers Wade to teach the claimed range of 0.5 to 4 mm; emphasis added. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 9, 13-14, 17, 25-28, and 40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B. V. P./
Examiner, Art Unit 3736

/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736